DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on June 7, 2021.
Claims 5, 6, 8-13, 20, 21, 23-26, 29, 32, 33 and 40 have been cancelled.
Claim 41 has been added.
Claims 1-4, 7, 14-19, 22, 27, 28, 30, 31, 34-39 and 41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The floatable apparatus and coupling assembly as claimed are not shown or suggested in the prior art because of the use of a coupling assembly that includes a locking means in the form of a tightening shaft that is rotatable about a longitudinal axis, said tightening shaft including a screw portion on one end and a tightening control member on the other end, where said tightening control member is pivotable about a pivot axis that is perpendicular to said tightening shaft after rotation of said screw portion, or said tightening shaft is rotatable about said longitudinal axis, or a blocking member is provided that blocks said tightening control member from pivoting about said pivot axis.
The prior art as disclosed by Bailey (US 5,215,488) shows the use of a locking device for securing a fin to a watercraft.  Simpson (US 7,244,157) discloses a fin for a  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


June 10, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617